DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 8, 9, 13, 14, and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020. 
Applicant originally withdrew claims 4, 8, 10, 17, and 20. Claims 4, 8, and 17 were correctly withdrawn as they are not shown in the elected figures (5, 5a, 5b). However Claims 10 and 20 are shown in Fig. 5a and as such have not been withdrawn. Claim 9 depends from claim 8 and as such has also been withdrawn. Claims 13 and 14 include the same limitations as claims 8 and 9 and as such were withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "104" and "108" have both been used to designate a base.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "118" and "7" have both been used to designate a vertical surface.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "820" and "830" have both been used to designate a rear frame element.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both a lid and an upper portion.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “820” has been used to designate both a planar shaped stand and a rear frame element.  
The drawings are objected to because: 
Fig. 5 and 5b appear to show the stand (502) in two positions – i) when the stand is first removed from the slot, and ii) when the stand is partially rotated in to a vertical position. Typically if there are multiple positions of a single element shown in a figure, one of those views is shown with a dotted line. As of right now, it appears as though rather than being a planar stand, the stand consists of two pieces attached to each other at a right angle, which does not appear to be what the Applicant actually intends to show based on the specification and claims as currently written.   
Fig. 5a appears to have an incorrect reference number “800” shown in the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 1, 10 and 11 are objected to because of the following informalities:  
Claims 10 and 11 currently state “… a bottom edge of the frame element can abut horizontal surface when extended.” The Examiner believes the claims are intended to state “… a bottom edge of the frame element can abut a horizontal surface when extended.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 references “…the at least one coupling element for coupling the travel case to a vertically orientated surface; … the adjustable strap configured for coupling the base to a vertically orientated surface such that the base is maintained at a 90-degree angle relative to the vertically orientated surface; and, at least one planar shaped stand configured to maintain the travel case above a horizontally orientated surface, each planar shaped stand configured to be removably inserted into at least one slot in the base and extended out of the slot, the planar shaped stand having a second hinging element for allowing a portion of the planar shaped stand to be orientated downward such that a first edge of the planar shaped stand can abut a vertically orientated surface when extended out of the slot and such that a second edge of the planar shaped stand can abut a horizontally orientated surface when extended out of the slot.” Claim 10 references “… a bottom edge of the frame element can abut (a) horizontal surface when extended.”
It is unclear if the vertically oriented surfaces mentioned throughout the claims are the same surface or different surfaces. Similarly, the Applicant mentions multiple horizontal/horizontally oriented surfaces and it is also unclear if these surfaces are the same surface or different surfaces. Based on the Applicant’s drawings it appears as though there is a single vertically oriented surface and a single horizontal/horizontally oriented surface. For purposes of further consideration, the first instance of the vertically oriented surfaces in claim 1 is being considered “a vertically oriented surface” and all subsequent vertically oriented surfaces are being considered “the vertically oriented surface”. Similarly, the first instance of the horizontally oriented surfaces is being considered “a horizontally oriented surface” and the subsequent recitation is being considered “the horizontally oriented surfaces”. As such, claim 10 is being interpreted as stating “the horizontal surface”.

Claim 11 references “… the at least one coupling element for coupling the travel case to a vertically orientated surface; … the adjustable strap configured for coupling the base to a vertically orientated surface such that the base is maintained at a 90-degree angle relative to the vertically orientated surface; and, a frame element connected to the rear side of the base via a second hinge feature, operable between a supporting position and a stowed position, wherein a bottom edge of the frame element can abut (a) horizontal surface when extended to supporting position. Claim 12 references “… at least one planar shaped stand configured to maintain the travel case above a horizontally orientated surface, each planar shaped stand configured to be removably inserted into at least one slot in the base and extended out of the slot, the planar shaped stand having a third hinging element for allowing a portion of the planar shaped stand to be orientated downward such that a first edge of the planar shaped stand can abut a vertically orientated surface when extended out of the slot and such that a second edge of the planar shaped stand can abut a horizontally orientated surface when extended out of the slot.”
It is unclear if the vertically oriented surfaces mentioned throughout the claims are the same surface or different surfaces. Similarly, the Applicant mentions multiple horizontal/horizontally oriented surfaces and it is also unclear if these surfaces are the same surface or different surfaces. Based on the Applicant’s drawings it appears as though there is a single vertically oriented surface and a single horizontal/horizontally oriented surface. For purposes of further consideration, the first instance of the vertically oriented surfaces in claim 11 is being considered “a vertically oriented surface” and all subsequent vertically oriented surfaces are being considered “the vertically oriented surface”. Similarly, claim 11 is being interpreted as 

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons indicating allowable subject matter: Closest prior art – Green et al. (US 2597473) – teaches a travel case (see Fig. 1-6) having a lid (12) hingedly coupled to a base (11) comprising: a first hinging element (see Fig. 4, above reference number 15) for coupling a side of the lid to the base, the first hinging element allowing the lid to open 180 degrees relative to the base; a limiting element (39) selectable for preventing the lid from opening beyond 90 degrees relative to the base; an adjustable strap (13) spanning the rear side of the base, the adjustable strap configured for coupling the base to a vertically orientated surface such that the base is maintained at a 90-degree angle relative to the vertically orientated surface; and, at least one planar shaped stand (29) capable of maintaining the travel case above a horizontally orientated surface, each planar shaped stand configured to be removably inserted into at least one slot (21) in the base and extended out of the slot, the planar shaped stand having a second hinging element for allowing a portion of the planar shaped stand to be orientated downward such that such that an edge (shown at 32) of the planar shaped stand can abut the horizontally orientated surface when extended out of the slot.
However, Green et al. does not teach at least one first coupling element at a rear side of the base, the at least one coupling element for coupling the travel case to a vertically orientated 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733